Order denying defendants’ motion to vacate notice of examination of defendant Peter Connor before trial affirmed, with ten dollars costs and disbursements; examination to proceed on five days’ notice before the county judge of Nassau county at the place and hour stated in the order. The subject-matter of this examination is not necessarily the same as the subject-matter involved in the indictment. Lazansky, P. J., Rich, Hagarty and Carswell, JJ., concur; Kapper, J., dissents and votes for reversal upon the ground that said defendant is under indictment in connection with the work upon which, in whole or in part, plaintiff seeks to recover and should not be subjected to an examination before trial as a matter of sound discretion.